Citation Nr: 1632010	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  08-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO reopened and denied claims of service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned at a September 2008 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his file.

In October 2009, the Board granted the Veteran's petition to reopen the claims of service connection for bilateral hearing loss and tinnitus and remanded the underlying claims for further development.

The Board denied the underlying claims of service connection for bilateral hearing loss and tinnitus by way of a June 2012 decision.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In February 2013, the Court set aside the Board's June 2012 decision and remanded the case for readjudication in compliance with directives specified in a February 2013 Joint Motion filed by counsel for the Veteran and VA. 

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the September 2008 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in May 2014 notifying him of an opportunity to receive a new hearing.  The Veteran subsequently indicated that he did not want a new hearing.

In November 2014, the Board remanded these matters for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the most recent supplemental statement of the case (SSOC) dated in January 2015, the Veteran's representative submitted a February 2016 opinion from A.L. Budoff, M.D. which pertains to the etiology of the Veteran's hearing loss and tinnitus.  This evidence has not been considered by the AOJ. As this relevant evidence has not been considered by the AOJ and the Veteran's substantive appeal was received prior to February 2, 2013, a waiver of initial AOJ consideration is necessary.  See 38 C.F.R. § 20.1304(c) (2015) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").

In June 2016, the Board sent the Veteran a letter asking whether he wanted to waive consideration of the additional evidence by the AOJ.  He was notified that if he did not provide a response within 45 days of the date of the letter, it would be assumed that he did not wish for the Board to decide his appeal and the appeal would be remanded to the AOJ for consideration of the additional evidence.  The letter was sent to the Veteran's address of record with a copy to his representative, and was not returned as undeliverable.  The Veteran did not respond to the June 2016 letter.  Therefore, it is presumed that he does not wish to waive initial consideration of the additional evidence by the AOJ and the issues on appeal must be remanded for issuance of the necessary SSOC.

Accordingly, the case is REMANDED for the following action:

After conducting any additional indicated development, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If a full benefit sought on appeal remains denied, issue an SSOC that considers all additional relevant evidence received since the January 2015 SSOC (including, but not limited to, the February 2016 opinion from Dr. Budoff).  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




